Citation Nr: 1629976	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-31 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1953 to March 1955. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran appeared at a Travel Board hearing at the RO in May 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for  a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In March 2004, the RO issued a rating decision denying entitlement to service connection for a bilateral hearing loss disability and for tinnitus.  The rating decision was not appealed and new and material evidence was not received during the one year appeal period following that decision.  

2.  The evidence received since the March 2004, rating decision regarding bilateral hearing loss and tinnitus is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

3.  The Veteran's current tinnitus is related to service. 

CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection for a bilateral hearing loss disability and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received, thus, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. §§ 5108,  7105(c) (West 2014); 38 C.F.R. §§ 3.156, (2015).

3.  New and material evidence has been received, thus, the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108,  7105(c) (West 2014); 38 C.F.R. §§ 3.156, (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1141, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus and to grant the application for entitlement to service connection for tinnitus.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.

Petition to Reopen

In August 2003, VA received the Veteran's original claim for entitlement for service connection for a bilateral hearing loss disability and tinnitus.  The claim was denied in March 2004 because there was no nexus between an injury or event incurred during active service and the Veteran's bilateral hearing loss disability and tinnitus.  The RO reviewed the Veteran's private treatment records, his statements regarding the onset of his hearing loss and tinnitus, a VA examination conducted in October 2003, and two VA opinions.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within the one year appeal period following that decision.  He also did not assert there was clear and unmistakable error in the rating decision.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003)

In August 2011, the Veteran filed a petition to reopen his claims for service connection for bilateral hearing loss and tinnitus.  A January 2012 rating decision reopened the claims, but confirmed the pervious denial of service connection for bilateral hearing loss and tinnitus.  The Veteran filed a NOD in July 2012.  VA issued a Statement of the Case (SOC) in July 2014.  The Veteran perfected an appeal to the Board in August 2014.  

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the March 2004 rating decision, the Veteran provided an MRI showing the residuals of a past brain hemorrhage, which he asserts shows he sustained significant acoustic trauma, a statement explaining how a significant acoustic event could cause such a hemorrhage, and he testified at a Travel Board hearing in May 2016 about the circumstances surrounding the event for which he attributes as the cause of his hearing loss and tinnitus.  He also underwent another VA examination in July 2014.  This evidence is new because it was not received before nor considered in the March 2004 rating decision.  Additionally, it is material because it contributes to a more complete picture of the circumstances surrounding the origin and effects of the Veteran's hearing loss and tinnitus.  In particular, the Veteran has asserted the evidence provides proof of a more significant acoustic trauma during active service than previously considered.  

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for hearing loss and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  To that extent only, the claim is granted.  The actual merits of the claim for service connection for tinnitus are discussed below.  The claim for service connection for a bilateral hearing loss disability requires additional development and is discussed in the Remand portion of this decision. 

Service Connection for Tinnitus

The Veteran has asserted that his tinnitus was caused by in-service noise exposure.  Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders shown as such in service, so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).

Tinnitus is considered an "organic disease of the nervous system," and is among the chronic diseases listed under 38 C.F.R. § 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).  Therefore, a presumption of service connection for chronic diseases which manifest to a compensable degree within a year of discharge from active service applies to a claim for service connection for tinnitus.  38 C.F.R. § 3.307 (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain at 263 (2015).

Evidence of the current disability of tinnitus is uncontested.  The Veteran reported that he experiences a constant ringing or siren noise in his ears to the July 2014 VA examiner.  He also testified at the May 2016 Travel Board hearing that he experiences a constant siren noise.  The Court of Appeals for Veterans Claims has found that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In addition to being competent to observe tinnitus, the Board finds the Veteran's testimony is credible.  The Veteran's statements regarding tinnitus have been consistent throughout the record and the July 2014 VA examiner noted that the Veteran's description of his symptoms is consistent with his objectively demonstrated hearing loss.  Thus, the record shows a current tinnitus disability, and the first Hickson element is satisfied.

The Veteran has testified that he experienced acoustic trauma while on active service with the Army.  The Veteran's service records could not be located and were most likely destroyed in a fire.  However, his DD-214 indicated that he received training as a wheeled vehicle mechanic and a tracked vehicle mechanic.  He testified he was a tank mechanic and was exposed to tank engine noise on a regular basis.  This is consistent with the DD-214.  Therefore, the Board finds the Veteran's testimony about noise exposure is credible.  

The Board notes the Veteran also testified about an incident where he was retrieving a spent 90 mm tank shell and the tank fired a second shot directly above him, causing him to become disoriented and resulting in hearing loss and tinnitus for a two-week period.  He submitted an MRI and an accompanying statement explaining the MRI showed evidence of an event that might be consistent with the trauma.  The Board will not draw a conclusion or assign weight to this evidence as it contains a medical opinion from an unidentified source and was not evaluated by the VA examiners.  However, even excluding the MRI and accompanying opinion from consideration, the Veteran's testimony and DD-214 substantiate harmful noise exposure during active service and satisfy the second Hickson element for service connection. 

Thus the question of a nexus between the in-service noise exposure becomes the determinative issue of whether the Veteran is entitled to service connection for his tinnitus.  In this case, the Veteran reported to the October 2003 VA examiner that his tinnitus began within one year of his active service and has been constant since then.  As mentioned above, a layperson is competent to observe tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  There is no evidence that the Veteran's statement about the onset of tinnitus is untrue.  Moreover, his more recent self-assessments of tinnitus have been confirmed by VA examiners.  This indicates that the Veteran's statements about his tinnitus have been reliable and accurate in other instances.  Therefore, the Board finds the Veteran's statement regarding the onset of his tinnitus within a year of active service is both competent and credible.  

When a chronic disease, such as tinnitus, manifests to a compensable level within one year of active service, a positive nexus is presumed to have existed and service connection can be established.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).  Recurrent tinnitus is compensable at the 10 percent disability rate.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  The Veteran's description of his tinnitus as constant is consistent with a disability rating for recurrent tinnitus.  Therefore, a positive nexus can be presumed with regard to the claim for tinnitus. 

The Board acknowledges that there are two negative nexus opinions in the record, but these opinions are not given substantial weight.  Both negative nexus opinions were issued before Fountain, and fail to consider tinnitus as a chronic disease under C.F.R. § 3.309 and the associated presumptive period following active service for establishing a positive nexus for such chronic diseases.  Additionally, as discussed more thoroughly in the Remand section of the opinion, both opinions do not give adequate consideration to Veteran's lay statements regarding the incident involving the 90 mm gun, described above.  Therefore, these opinions are insufficient to overcome the presumption of service connection found in 38 C.F.R. § 3.307.  

Resolving all reasonable doubt in favor of the Veteran, his tinnitus cannot be satisfactorily disassociated from service.  Thus, all elements required to establish service connection for tinnitus have been satisfied, and service connection is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a bilateral hearing disability is warranted. 

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for tinnitus is warranted. 

Service connection for tinnitus is granted.


REMAND

With regard to the Veteran's claim for service connection for a bilateral hearing loss disorder, there is insufficient development for the Board to adjudicate the claim.  The medical opinions in the case do not adequately consider and evaluate the lay statements of the Veteran with regard to an in-service injury.  Further, the evidence of record indicates that additional, relevant records exist and have not been sought by VA.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, there were two VA examinations and three VA medical opinions issued.  The first examination took place in October 2003.  The first opinion associated with this examination found that the Veteran's hearing loss was more likely than not associated with 10 years of post-service occupational noise exposure as opposed to military service of less than 5 years.  This opinion addresses the Veteran's in-service noise exposure as one period without regard for the reported incident involving the firing of a 90 mm tank gun directly above Veteran.  The opinion seemingly acknowledged this shortcoming by stating that a more conclusive opinion could be rendered with review of the Veterans military service records.  Although the Veteran's active-service records are not available because they were likely destroyed by a fire, the lack of documentary evidence of an event cannot be the basis of negative opinion.  See Dalton v Nicholson, 21 Vet. App. 23 (2007).  Further, the Veteran submitted an MRI and statement in August 2014 regarding the claimed tank gun incident, which could not have been considered in the 2003 VA opinion.  Therefore, this opinion is incomplete with regard for an evaluation of the Veteran's in-service noise exposure.  It is also noted that at the time of the 2003 examination, the Veteran reported the onset of hearing difficulties 1 to 2 years post military service.  At the hearing, the Veteran testified that he had difficulty hearing after the tank gun incident.  

The July 2014 VA opinion is similarly incomplete for the purposes of adjudicating the claim.  The opinion's rationale relies heavily on the aforementioned October 2003 opinion.  In considering the Veteran's in-service noise exposure, it only states that the Veteran served as a chief gunner in a tank outfit.  It does not mention or give consideration to 90 mm tank gun incident.  It also was provided before the additional evidence noted above was received in August 2014.  Therefore, the opinion an additional opinion is necessary. 

The Board also acknowledges there was a positive nexus opinion for hearing loss in October 2003.  However, this opinion lacked a supportive rationale, and is thus insufficient for adjudicating the claim.

Therefore an addendum opinion is required to address the additional evidence submitted in August 2014 and whether the 90 mm gun incident was at least as likely as not causally related to his current hearing loss disability. 

Finally, the Board notes that the Veteran's DD-214 and responses in the Questionnaire About Military Service received in January 2004 indicated that the Veteran served in the Army Reserves for the 8 years following his active service in the Army.  Records from this service were not requested.  Considering the lack of documentation from his active service and the period immediately following active service, these records potentially have relevant information that could relate to his claim for service connection.  In particular, they may contain examination or treatment records that could substantiate his reports of hearing loss following service.  As these records have not been requested and they could contain relevant evidence, the AOJ should attempt to obtain these records upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate action to obtain all records (to include treatment records) associated with the Veteran's service in with U.S Army Reserves.  

2.  After the above development is completed, forward the Veteran's claims file to the author of the July 2014 VA medical opinion, or an appropriate substitute for an addendum opinion to address the etiology of the Veteran's bilateral hearing loss disability.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.
  
Based on the examination results and a review of the record, the examiner should provide an opinion as to the whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability began in or is related to active service. 

The examiner should obtain a complete history regarding the claimed hearing loss to include the history of symptoms of hearing loss in service and after service.  The examiner should address all relevant statements in the record pertaining to the etiology of the Veteran's bilateral hearing disability, including the Veteran's testimony in May 2016 regarding an incident involving him being directly below a 90 mm tank gun as it fired, the MRI and accompanying statement submitted in August 2014 regarding the results of the MRI; and the Veteran's August 2003 statement in support of claim.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


